        Case 2:20-cv-02087-EFB Document 17 Filed 03/25/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LARRY FORD,                                       No. 2:20-cv-2087-EFB P
12                       Plaintiff,
13           v.                                         ORDER
14    GAVIN NEWSOM, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel and in forma pauperis in an action

18   brought under 42 U.S.C. § 1983. After two dismissals pursuant to 28 U.S.C. § 1915A (ECF Nos.

19   4 & 15), he has filed a second amended complaint (ECF No. 16).

20          Federal courts must engage in a preliminary screening of cases in which prisoners seek

21   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

22   § 1915A(a). The court must identify cognizable claims or dismiss the complaint, or any portion

23   of the complaint, if the complaint “is frivolous, malicious, or fails to state a claim upon which

24   relief may be granted,” or “seeks monetary relief from a defendant who is immune from such

25   relief.” Id. § 1915A(b).

26          The second amended complaint (ECF No. 16) is limited to one claim. It alleges that two

27   unnamed transportation officers failed to secure plaintiff’s seatbelt prior to transporting him on

28   October 15, 2019. Id. at 1. The vehicle ran into a “large object” at a speed of 65 miles per hour,
                                                        1
        Case 2:20-cv-02087-EFB Document 17 Filed 03/25/21 Page 2 of 4


 1   causing injuries to several areas of plaintiff’s body. Id. at 2. Plaintiff seeks $25,000 in damages.
 2   Id. For the reasons stated below, these allegations are insufficient to survive screening.
 3           Plaintiff states that he is bringing a claim pursuant to 42 U.S.C. § 1983, however, he does
 4   not specify his federal statutory or constitutional grounds for relief. Most applicable to plaintiff’s
 5   allegations under a section 1983 claim is the Eighth Amendment, which requires that prison
 6   officials take reasonable measures to guarantee the safety of inmates. Farmer v. Brennan, 511
 7   U.S. 825, 832 (1994). A prison official violates an inmate’s right to safety if (1) the deprivation
 8   alleged is objectively “sufficiently serious,” and (2) the prison official had a “sufficiently culpable
 9   state of mind.” Id. at 834. A sufficiently culpable state of mind is one of “deliberate
10   indifference” to inmate health and safety. Id. To act with deliberate indifference, a defendant
11   must know of and disregard an excessive risk to the inmate’s health or safety. Id. at 837, 842
12   (knowledge can be inferred from the obviousness of the risk). Here, plaintiff’s scant allegations –
13   that unnamed officers did not fasten his seatbelt – are not enough to survive screening. At most
14   they suggest a state law claim of negligence which is not actionable under section 1983. See
15   Spencer v. Knapheide Truck Equip. Co., 183 F.3d 902, 906 (8th Cir. 1999) (use of transportation
16   vehicles “without safety restraints” does not expose prisoners to an obvious and “substantial risk
17   of serious harm”); Jabbar v. Fischer, 683 F.3d 54, 57 (2d Cir. 2012) (failure to provide seatbelts
18   in a prison vehicle “does not, standing alone, violate the Eighth or Fourteenth Amendments”);
19   Jones v. Collins, No. 05-663-JPG, 2006 U.S. Dist. LEXIS 35245 (S.D. Ill. June 1, 2006)
20   (allegations of “reckless driving or the failure to fasten seatbelt, [ ] present, at best, claims of
21   negligence”).
22           In any third amended complaint, should plaintiff choose to file one, he must (1) specify
23   the federal statutory or constitutional grounds for relief; and (2) if asserting an Eighth
24   Amendment claim, plead facts showing that a defendant acted with the requisite deliberate
25   indifference. See, e.g., Brown v. Fortner, 518 F.3d 552, 561 (8th Cir. 2008) (“driving recklessly
26   while transporting a shackled inmate who had been denied the use of a seatbelt and ignoring
27   requests to slow down violated the constitutional prohibition against cruel and unusual
28   punishment”); Ortiz v. Garza, No. 1:15-cv-1370-DAD-JLT, 2016 U.S. Dist. LEXIS 48576, at *10
                                                          2
        Case 2:20-cv-02087-EFB Document 17 Filed 03/25/21 Page 3 of 4


 1   (E.D. Cal. Apr. 7, 2016) (a plaintiff may state a cognizable claim for a violation of the Eighth
 2   Amendment when the prison official places a shackled inmate in a van without benefit of
 3   seatbelts and then drives recklessly); Brown v. Saca, No. 09-01608-ODW, 2010 U.S. Dist. LEXIS
 4   64964, at *9 (C.D. Cal. June 9, 2010) (“plaintiff’s allegations that Saca and Crispin refused to
 5   secure his seatbelt are sufficient to state a claim under the Eighth Amendment because he has
 6   alleged that Saca and Crispin acted recklessly”). Plaintiff must also identify the defendant
 7   transportation officers by name (as he appears to have done in his original complaint, see ECF
 8   No. 1 at 26 (identifying transportation officers as Cassol and Matthews)). Unknown persons
 9   cannot be served with process until they are identified by plaintiff in the operative complaint with
10   their real names.
11                                              Leave to Amend
12          Plaintiff’s complaint is dismissed with leave to amend. If plaintiff chooses to file an
13   amended complaint it should observe the following:
14          Any amended complaint must identify as a defendant only persons who personally
15   participated in a substantial way in depriving him of a federal constitutional right. Johnson v.
16   Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the deprivation of a
17   constitutional right if he does an act, participates in another’s act or omits to perform an act he is
18   legally required to do that causes the alleged deprivation). The complaint should also describe,
19   in sufficient detail, how each defendant personally violated or participated in the violation of his
20   rights. The court will not infer the existence of allegations that have not been explicitly set forth
21   in the amended complaint.
22          The amended complaint must contain a caption including the names of all defendants.
23   Fed. R. Civ. P. 10(a).
24          Plaintiff may not change the nature of this suit by alleging new, unrelated claims. See
25   George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).
26          Any amended complaint must be written or typed so that it so that it is complete in itself
27   without reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
28   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
                                                         3
        Case 2:20-cv-02087-EFB Document 17 Filed 03/25/21 Page 4 of 4


 1   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
 2   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
 3   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
 4   1967)).
 5             Finally, the court notes that any amended complaint should be as concise as possible in
 6   fulfilling the above requirements. Fed. R. Civ. P. 8(a). Plaintiff should avoid the inclusion of
 7   procedural or factual background which has no bearing on his legal claims.
 8                                                 Conclusion
 9             Accordingly, IT IS ORDERED that:
10        1.      Plaintiff’s second amended complaint (ECF No. 16) is DISMISSED with leave to
11                amend within 30 days from the date of service of this order; and
12        2.      Failure to comply with this order may result in dismissal of this action for the reasons
13                stated herein.
14   DATED: March 25, 2021.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         4
